      Case 2:21-cv-00744-TLN-EFB Document 7 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY DRIVER Jr.,                                  No. 2:21-cv-0744-EFB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    CHCF, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He seeks leave to proceed in forma pauperis. See 28 U.S.C. § 1915(a). For the

19   reasons stated below, the court finds that plaintiff has not demonstrated that he is eligible to

20   proceed in forma pauperis.

21          A prisoner may not proceed in forma pauperis:

22          if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
            any facility, brought an action or appeal in a court of the United States that was
23          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
            upon which relief may be granted, unless the prisoner is under imminent danger of
24          serious physical injury.
25

26   28 U.S.C. § 1915(g). A review of court records from this court reveals that it was determined in

27   Driver v. U.S. Special Master, No. 1:17-cv-0202-DAD-BAM, that plaintiff has “struck out” under

28   28 U.S.C. § 1915(g).
                                                        1
      Case 2:21-cv-00744-TLN-EFB Document 7 Filed 06/14/21 Page 2 of 2


 1           The section 1915(g) exception applies if the complaint makes a plausible allegation that
 2   the prisoner faced “imminent danger of serious physical injury” at the time of filing. 28 U.S.C.
 3   § 1915(g); Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). In this case, plaintiff
 4   complains that he is being forcibly medicated. ECF No. 1 at 2. Plaintiff alleges that the
 5   psychotropic drugs are “literally killing” him, but the side effects he lists do not suggest this is the
 6   case. See id. at 2 (listing heart palpitations, baldness, halitosis, gynecomastia, hard black oily
 7   stools, and borderline diabetes). The complaint fails to demonstrate that plaintiff was under an
 8   imminent danger of serious physical injury when he filed this action. Plaintiff’s application for
 9   leave to proceed in forma pauperis must therefore be denied pursuant to § 1915(g). Plaintiff must
10   submit the appropriate filing fee in order to proceed with this action.
11           Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States
12   District Judge to this action.
13           Further, because plaintiff has not paid the filing fee and is not eligible to proceed in forma
14   pauperis, it is RECOMMENDED that:
15           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 4) be denied; and
16           2. Plaintiff be ordered to pay the $402 filing fee within fourteen days from the date of any
17   order adopting these findings and recommendations and be warned that failure to do so will result
18   in the dismissal of this action.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   Dated: June 14, 2021.
27

28
                                                         2
